

116 HR 2056 IH: To recognize and honor the service of individuals who served in the United States Cadet Nurse Corps during World War II, and for other purposes.
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2056IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mrs. Bustos (for herself, Mr. Gianforte, Mrs. Axne, Mr. Balderson, Mr. Moulton, Mr. Raskin, Ms. Schakowsky, Ms. Clark of Massachusetts, Mr. Keating, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo recognize and honor the service of individuals who served in the United States Cadet Nurse Corps
			 during World War II, and for other purposes.
	
		1.Recognition and honoring of service of individuals who served in United States Cadet Nurse Corps
			 during World War II
			(a)Determination of active military service
 (1)In generalThe Secretary of Defense shall be deemed to have determined under subparagraph (A) of section 401(a)(1) of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) that the service of the organization known as the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 31, 1948, constitutes active military service.
 (2)Issuance of dischargeNot later than one year after the date of the enactment of this Act, the Secretary shall, pursuant to subparagraph (B) of such section, issue to each member of such organization a discharge from service of such organization under honorable conditions where the nature and duration of the service of such member so warrants.
				(b)Benefits
 (1)Status as a veteranExcept as otherwise provided in this subsection and notwithstanding any other provision of law, an individual who receives a discharge under subsection (a)(2) for service shall be honored as a veteran but shall not be entitled by reason of such service to any benefit under a law administered by the Secretary of Veterans Affairs.
 (2)Burial benefitsService for which an individual receives a discharge under subsection (a)(2) shall be considered service in the active military, naval, or air service (as defined in section 101 of title 38, United States Code) for purposes of eligibility and entitlement to benefits under chapters 23 and 24 of title 38, United States Code.
 (3)Medals or other commendationsThe Secretary of Defense may design and produce a service medal or other commendation to honor individuals who receive a discharge under subsection (a)(2).
				